PER CURIAM.
The State made a prima facie showing sufficient to withstand defendant’s motion for judgment of acquittal, • so we find no error in the denial of that motion. See Tibbs v. State, 397 So.2d 1120 (Fla.1981). Neither was there any objection to the introduction of certain State’s evidence which appellant now contends was erroneously admitted. Appellant contends also that there was prosecutorial misconduct such as to destroy his fundamental right to a fair trial, but there was no objection at all to any of the prosecutor’s comments now complained of, nor did appellant file a motion for new trial. Therefore none of these matters now complained of have been preserved for appeal. The judgment of conviction must therefore be
AFFIRMED.
ORFINGER, C.J., COWART, J., and WATSON, Associate Judge, concur.